 In the Mattel' Of CHRYSLER DETROIT COMPANY, AND CHRYSLER CoR_,PORATIONandINTERNATIONAL UNION, UNITED AUTOMOBHLE, AIR-CRAFT, AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA, AFFIL-IATED WITH THE CIOIn the Matter of CHRYSLER DETROIT COMPANY, AND, CHRYSLER COR-PORATIONand'INTERNATIONAL UNION,, UNITED AUTOMOBILE, AIR-,CRAFT, AND AGRICULTURAL IMPLEMENTS WORKERS OF AMERICA, AFFIL-IATED WITH THE CIOCases Nos. R-3276 and R-3277, respectively.Decided January 16,1942Jurisdiction:automobiles, parts, and accessories manufacturing and sellingindustry. , ,Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition; election necessary.Unit Appropriate for CollectiveBargaining:'separate units comprising. (1) all,new and used-car salesmen, excluding the general sales manager and theassistant sales manager; (2) all production, maintenance, and routine clericalemployees, including parts solicitors, service salesmen, telephone switch-board operators, and timekeepers, but excluding supervisory employees, pro-fessional employees, the paymaster, the budget analyst, private secretariesto executives and department heads, and' watchmen.Definitions:a parent corporation, owning all the stock of a subsidiary corpora-tion, and exercising substantial control over its business and labor policies,heldto be itself an employer of the employees of the subsidiary within themeaning of the Act.Larkin, RathbonecfPi'rry, by Mr. John D. LearyandMr. Johnof New York City for Chrysler Detroit and ChryslerCorporation. ..Mr.Maurice Sugar by Mr. Jack N. Tucker,ofDetroit,Mich.,for the Union.Mr. Sydney S. Asher, Jr.,of counsel, to the Board.DECISION .ANDDIRECTION ' OF ELECTIONSSTATEMENT OF THE CASEOn September 29' and October 30, 1941, respectively, InternationalUnioli,United Automobile, Aircraft, and Agricultural ImplementWorkers of America, affiliated, with the Congress of Industrial Or-ganizations, herein called the Union, filed with the Regional Director38 N. L. R. B, No 67.313 314DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the Seventh Region (Detroit, Michigan) petitions and amendedpetitions each alleging that a question affecting commerce had arisenconcerning the representation of employees of Chrysler Detroit Com-pany, Detroit, Michigan, herein called the Company 1 and ChryslerCorporation, Detroit, Michigan, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49, Stat. 449, herein called the Act.OnOctober 22 and 31, 1941, respectively, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act and Article III, Section 3, of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered an in-vestigation and authorized .the Regional Director to conduct it andto provide for an appropriate hearing upon due notice, and actingpursuant to Article ITI, Section 10,(c) (2), of said Rules and Regu-lations, further ordered that the -aforesaid cases be consolidated.On October 28 and 31, 1941, respectively, the Regional Director is-sued a notice of hearing and- an amended notice of hearing, copiesof which were duly served upon the Company, Chrysler Corporation,and the Union.Pursuant to notice, a liearing was held on Novem-ber 6, 7, 8, and 10, 1941, at, Detroit, Michigan, before Woodrow J.Sandler, the Trial Examiner duly designated :by the Chief TrialExaminer.The Company, Chrysler Corporation, and the UnionUnion were represented and participated in'the hearing., Full op-portunity to be heard;''to examine, and cross-examine witnesses, andto introduce evidence bearing on the issues,was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.IAt the close of the Union's case, Chrysler Corporation moved', todismiss the petitions insofar as they name Chrysler Corporation asa party. In the light of the facts set forth in Section I below, themotion is hereby denied.On November 25, 1941, the Company andChrysler Corporation filed a joint brief; on December 1, 1941, theUnion filed a brief; and on December 2, 1941, the Company andChrysler Corporation filed a joint reply brief.All these briefs havebeen considered by the Board.Upon the entire record in the saes, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYChrysler Corporation-is a Delaware corporation with its p'rincipal'offices at. Detroit,Michigan.It is engage&'in -the manufacture of'Also referred to herein as Chrysler Detroit. CHRYSLER DETROIT COMPANY315automobiles, parts, and accessories.It owns between 25 and 30subsidiaries, of which Chrysler Detroit is one, and manufactures ap-proximately, 1,200,000 automobiles and trucks per year.Approx-imately 45 per cent by value of the raw materials used by ChryslerCorporation each year, valued at more than $240,000;000 and approxi-mately 75 per cent by value of the finished and partly finished prod-uctsmanufactured by Chrysler Corporation each year, valued atapproximately $625,000,000 are transported in interstate commerce.Chrysler Detroit is a Michigan corporation, with its principalplace of business at Detroit, Michigan. It is engaged in the businessof buying and selling new and used cars, parts, and accessories, andin the servicing of automobiles.The total purchases of ChryslerDetroit during the year 1940 exceeded $9,000,000, of which about$128,500 represented purchases from outside the State of Michigan.The net sales during the same period exceeded $9,200,000, of whichapproximately $32,500 represented sales outside the ' State of Mich-igan.All Chrysler Detroit's 50 associate dealers are located withinthe State of Michigan.Chrysler Corporation owns all of the stock of Chrysler Detroit.Of the nine officers' and directors of Chrysler Detroit, five are officersor employees of Chrysler Corporation, and two are high-rankingofficers of Chrysler Sales Corporation, a subsidiary of Chrysler Cor-poration.The remaining two are the only ones whose salaries arepaid by Chrysler Detroit.For a period of 5 months prior to thehearing, an employee of Chrysler Sales Corporation had been spend-ing "a couple hours a day" at Chrysler Detroit, having been "loaned"as a service advisor.A notice was posted at Chrysler Detroit thatthis man was "director of service," but he was not listed on the payroll of Chrysler Detroit.New employees hired by Chrysler Detroitare given physical examinations by the medical staff of - ChryslerCorporation,who make notations on their employment records.There has been interchange of employees between Chrysler Detroit,Chrysler Corporation, and the subsidiaries of Chrysler Corporation.Chrysler Detroit buys all its new automobiles from Chrysler Cor-poration on credit, and most of its parts and accessories from Chrys-lerMotor Parts Corporation, a subsidiary of Chrysler Corporation.For the purpose of ordering parts, Chrysler Detroit has two directteletype connections with Chrysler Motor Parts Corporation.Oc-casionally,when Chrysler Detroit is confronted with a difficultservice problem, it instructs the owner to take his car to ChryslerCorporation, or one of its subsidiaries, for repair.Expenses and investments in equipment for Chrysler Detroit arepassed upon by Chrysler Detroit's president. If an investment ex-ceeds $150, the president must secure the approval of Chrysler De-troit's vice president.The same is true of individual salary increases 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDor promotions among Chrysler Detroit employees earning more than$200 per month.The vice president of Chrysler Detroit is also vicepresident of Chrysler Sales Corporation.Chrysler Detroit rendersamonthly balance sheet and- operating statement to its controller.This individual is also general controller of Chrysler Corporation,and his remuneration comes exclusively from Chrysler Corporation.Chrysler Detroit's cashier is authorized to endorse checks drawn tothe order of Chrysler Corporation or its subsidiaries.Most of themoney received by Chrysler Detroit is deposited in a bank accountentitled "Chrysler Corporation," and Chrysler Detroit is creditedwith moneys so deposited.When Chrysler Detroit needs money tomeet expenses, it "requisitions" the funds from Chrysler Corpora-tion, and then deposits them in its own bank account. ChryslerCorporation sends monthly "reconciliation forms" to Chrysler De-troit, showing the balance between them.The salary checks ofChrysler Detroit's employees who earn over $200 per month areprepared in the offices of Chrysler Corporation.Chrysler Corporation and Chrysler Detroit have a system ofinter-company mailing, and the envelopes used for this purpose aremarked "inter department mail."The time cards and employmentrecords used by Chrysler Detroit are marked either "Chrysler -Corpo-ration" or "Chrysler Corporation and subsidiaries."These forms arepurchased by Chrysler Detroit from Chrysler Corporation.Thewords "Factory Branch" appear on Chrysler Detroit's place of busi-ness and in some of its advertising.The group insurance and hos-pitalization plans used by Chrysler Detroit employees are the sameplans used by employees of Chrysler Corporation and its other sub-,sidiaries.Chrysler Detroit employees, as well as employees of ChryslerCorporation and its other subsidiaries, receive a magazine published byChrysler Industrial Association "for all employees," and their charita-ble contributions are solicited through Chrysler Corporation.On theannual reports submitted by Chrysler Detroit to the Michigan Corpora-tion and Securities Commission for the years 1939, 1940, and 1941, theaddress given by Chrysler Detroit "address of registered office" isthe address of Chrysler Corporation.Kendrick B. Brown, president of Chrysler Detroit, stated that heattempts to conform the labor policies of Chrysler Detroit with thoseof Chrysler Corporation.Moreover, on September 26 and 27, 1941,the Union called a strike at Chrysler Detroit and in the negotiationsfor the settlement of this strike, Robert W. Conder, director of laborrelations of Chrysler Corporation, took a part.Brown admittedthat he himself had not attended the conferences which resulted inthe settlement of the strike.During the strike, seven automobileswere sent for repair from Chrysler Detroit to a'garage operated byChrysler Corporation. CIIRYSLER DETROITCOMPANY317In view of Chrysler Corporation's ownership of all the stock ofChrysler Detroit, the control exercised by Chrysler Corporation overthe business and labor policies of Chrysler Corporation, the identityof corporate officers and the close cooperation existing between thecompanies, we are of the opinion, and find, that Chrysler Corpora-tion, as well as Chrysler Detroit, is the employer of the employeesinvolved herein, within the meaning of Section 2 (2) of the Act.2Accordingly, the motion of Chrysler Corporation to dismiss the peti-tions insofar as they name Chrysler Corporation as a party shouldbe, and it hereby is, denied.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft, and Agricultu-ral Implement Workers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, which admits tomembership employees of the Company.3III.THE QUESTION CONCERNING REPRESENTATIONIn the months of June, July, and August, 1941, the Union requestedthe Company to bargain with it as the exclusive bargaining represent-ative of the Company's new- and used-carsalesmen,but the Companystated that it had no evidence and did not believe that the Unionrepresented a majority of the Company's salesmen.On September 19, 1941, the Union requested the Company to bar-gain with it as the exclusive representative of the Company's pro-duction and maintenance employees.This request was refused bythe Company on September 24, 1941.It appears from a report of theRegionalDirector, which wasadmitted into evidence, that the Union represents a substantial num-ber of employees in each of the units it alleges to be appropriate.4We find that a questionhas arisenconcerning the representationof employees of the Company.2 See Matter of Todd ShipyardsCorporation,Robins Dry Dock and Repair Co., and Tietjenand Lang DryDock Co.andIndustrial Union of Marine and ShipbuildingWorkers ofAmerica, 5 N.L. It. B. 20.3 Local 732 of the Unionadmits to membership new- and used-car salesmenemployed bythe Company,and Local 212 of the Union admitstomembership production and mainte-nance employeesof the Company.4 The Union submittedto the RegionalDirector25 signed membership applications, whichwere checked againstthe Company's pay roll of its new- and used-car salesmenof October2, 1941.Thispay roll contained the namesof 33 employees.The Regional Director re-ported thatall of the25 membership applicationscontained apparentlygenuine signaturesof persons on, theCompany's payroll.The Unionalso submitted to the RegionalDirector114 signed membershipapplications, which werechecked against the Company's pay rollof its production and maintenance employeesof October 2, 1941. Thispay roll containedthe namesof 189 employees.The RegionalDirector reported that all ofthe 114 member-ship applications containedthe apparentlygenuine signatures of persons whose namesappearedon the Company's pay roll. 318DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the ChryslerDetroit and Chrysler Corporation described in Section I above, hasa close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tends to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.THE APPROPRIATE UNITA. The contentions of the partiesThe Union seeks a unit composed of all new- and used-car sales-men of the Company, excluding the general sales manager and theassistant salesmanager.The appropriateness of this unit is notcontested by the Company.The Union also seeks another unit consisting of the productionand maintenance ' employees pf the Company, except supervisoryemployees, professional employees ,7 new- and used-car salesmen, thepaymaster, and the budget analyst.The Company, however, wouldexclude, in addition to the exclusion specified by the Union, partssolicitors, service salesmen, employees in the wholesale department,clerical employees, confidential salaried employees, timekeepers, andwatchmen.B. Past bargaining historyThe Union began organizing the Company's production and mainte-nance employees in 1937.8 In either 1937 or 1938, the Company andthe Union entered into an oral agreement concerning wages and con-ditions of employment.This contract covered production and main-tenance employees, including service salesmen.From the time of thisoral agreement until about March 1940, the Union bargained with theCompany and negotiated grievances with respect to the productionand maintenance employees.The record does not disclose any bar-gaining with respect to the new- and used-car salesmen.It is apparent from the tacts set forth in Section I above, that Chrysler Detroit is anintegral part of an extensive enterprise owned and controlled, in all substantial respects,by Chrysler Corpoi itionThe operations of Chrysler Detroit must be sewed in the lightof its relation to the entire system of Chrysler Coiporation6The pioduction employees include polishers, metal men, sanders, assemblers, mechanics,frame and metal men, apprentice trimmers, squeak and rattle men, tune-up men, etcThemaintenance employees include porters, electricians, janitors, firemen, and a carpenter.4At the time of the hearing, there was only one employee, a nurse, in the category ofprofessional employees8Originally the Company's production and maintenance employees were organized byLocal 415 of the Union. Later, Local 415 turned its membership over to Local 212. CHRYSLER DETROIT COMPANY319.jNew- and used-car salesmen are eligible to membership in Local732 of the' Union.All other employees of the Company, exceptsupervisory' employees, are eligible to membership in Local 212 ofthe Uliion.From time to time, Local 212 and its predecessor haveincluded as members 'service salesmen, wholesale clerks, general cleri-cal employees, pay-roll clerks, timekeepers, and watchmen.C. The disputed classifications among the production and maintenanceemployees1.Partssolicitors and service salesmenThe Company employes six parts solicitors.Their principal func-tions are' to call on dealers, body, shops,,and garages, to take ordersfor parts, and to help the dealers set up parts departments.EverySaturday morning they come into, the office for about 3 'hours tobring in the orders,, make out their expense accounts, take care ofcomplaints, and attend weekly meetings of all the parts solicitors.The Company furnishes and maintains a car for the use of eachparts solicitor.Four of them are paid a salary plus commissions,while the other two are paid only a salary.Their hours are "aboutthe same" as the hours of the other employees, but their earningsare generally "quite a bit" higher than those of counter salesmen,and approximately 50 per cent higher, than those of employees en-gaged in manual work. , During the 6 months prior to the hearing,three of the parts solicitors spent between 40 and 50 per cent, oftheir time inside the plant waiting oil the counter in the partsdepartment, putting up stock,, changing the locations of parts, andspecifying orders for parts over the telephone.9The Company also employs nine service salesmen. 'Their prin-cipal functions are to meet the customers in the service stalls, deter-mine their complaint, diagnose the 'mechanical difficulty, take thenecessary data down on work forms, deliver the forms to mechanics,test the cars when the repairs 'are finished, and try to sell the cus-tomer additional parts and accessories.Approximately 90 per centof the diagnoses are made by the service salesmen without anyequipment, 5 per cent with mechanical devices, and the remaining5 per cent are sent to the mechanics to be checked. In additionto their other duties, service salesmen check the credit standing ofcustomers, and follow up service jobs.They also occasionally ascer-tain whether the repairs they ordered are being made, and whethereThis was due to a temporary expansion in the parts departmentBoth the presidentof the Company and the manager of the parts department testified that the "emergency"was over at the time of the hearing, and that the Company contemplated returning thesethree parts solicitors to full time outside work. '320DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe necessary parts are available.Service salesmen attend weeklymeetings.They are paid a salary plus commissions, and their averageearnings are generally the same as that of parts solicitors.The work of parts solicitors and service salesmen does not differsubstantially from that of shop repair men and counter sales clerkswhom the parties have agreed to include in the appropriate unit.Their interests are interrelated with the interests of other productionand maintenance employees.Therefore, we shall include parts solici-tors and service salesmen in the appropriate bargaining unit.102.Employees in the wholesale departmentEva J. Denbyis private secretary to the manager of the wholesaledepartment.She has access to the records of the Company's whole-sale customers, and to memoranda concerning grievances of employees.She has a desk on the second floor, and her salary is approximately25 per cent higher than that of the routine clerical employees.BettyKwsc1ineris secretary to the wholesale distribution manager.Shespends some of her time on dictation, some on the preparation of inven-tories, and some performing the functions of assistant manager of thedepartment.Her desk is in the office with the wholesale distributionmanager.The Company seeks to exclude these two women on the ground thatthey are confidential employees.In view of their duties, and in viewof the fact that these employees have knowledge of confidential infor-mation relating to labor relations; we shall exclude them from theappropriate bargaining unit.3.Routine clerical employees_There are about 30 routine clerical employees on the Company'spay roll.They are housed on the second floor of the plant, (separatefrom the production employees), are paid a salary, and work 40 hoursper week. In our opinion, no sufficient reason appears for the exclu-sion of, these employees.Accordingly, we shall include them in theappropriate unit.4.Confidential salaried employeesTelephone operators.There are three telephone switchboard opera-tors.Their salaries are about equal to the salaries of routine clericalemployees.The Company desires to exclude them because it is possi-ble for them to overhear confidential telephone conservations.This10CfChrysler Pittsburgh Company. IncandUnited Automobile Workers of America,affiliated withthe C. I.0., $6 N.,L R B 1117, CHRYSLER, DETROIT COMPANY321contention is without merit.Telephone switchboard operators willbe included in the appropriate unit 11-Private secretaries.The Company's president, secretary-treasurer,and its six department heads each has a private secretary.Most ofthese secretaries have access to memoranda concerning grievances ofemployees.Their salaries are generally about 25 per cent higher thanthose of the routine clerical employees.Since they have access toconfidential information relating to labor relations, we shall excludethe private secretaries of executives and, department heads from theappropriate unit?2.Pay-roll clerk.Helen Barsi is the pay-roll clerk.She assists thepaymaster in compiling the pay-roll list, and from it prepares thepay checks for the hourly paid and salaried employees earning lessthan $200 per month.Her salary is about equal to the salaries of theroutine clerical employees, and her work does not differ substantiallyfrom theirs.Accordingly, we shall include the pay-roll clerk in theappropriate unit.Accountant.Mr. Tivuy has charge of service and parts he countingand the preparation of financial statements.He supervises the workof four other employees in the accounting department, and has thepower to recommend discharge.He has access to memoranda con-cerning grievances of employees.He earns approximately 50 per centmore than the routine clerical employees.We are of the opinion thatthe accountant is a supervisory employee, and we shall thereforeexclude him from the appropriate unit.Car sales and inventory control.Helen Babcock and Bud Hansonhandle the accounting work with respect to the distribution of retail,wholesale, and used-car sales, keep a car inventory, and prepare finan-cial reports with respect to car sales.Bud- Hanson also occasionallycarries the mail.Their earnings are only slightly higher than theearnings of the routine- clerical employees and their duties do notdiffer substantially from the, duties of the routine clerical employees.We are of the opinion, and find, that these two employees should beincluded in the appropriate unit.Billers.Edna Harrington is the retail biller. She prepares in-voices for customers, in which the amount of the trade-in value ofthe used car, the tax, and-the license fee are indicated.She also checksthe customers' confidential credit statements, and relays this informa-tion to the finance company. In addition, she prepares contracts andbills of sale, keeps an inventory of the used cars turned in, and handlesthe procuring of license plates and the payment of the sales tax.She"Matter ofChrysler Corporation(Marysville plant)andInternational Union,UnitedAutomobile Workers of America, affiliated with CIO36 N L R B 157.12Matter of Chrysler Corporation(Marysville plant),suer a,533861-42-va] 38-22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas authority to approve deals, within certain limits, and is directlyresponsible to the Company's president.La Verna Vick has similarduties, and is also secretary of the assistant sales manager.RuthRouse has the same functions with respect to sales of used cars.Sheis, in addition, secretary of the manager of the used-car department,in which capacity she spends 15 per cent of her time.Each of thesethree employees has a private office.They "are among the highestpaid girls" on the Company's pay roll.Under all the circumstances,we find that these three employees should be excluded from theappropriate unit.5.TimekeepersThe Company employs four timekeepers, two of whom have desksin the body shop, and two of whom have desks in the tool room.From the time cards, they compute the total number of hours workedby each employee, and from "hard cards" they calculate the amountof time spent by mechanics on each repair job.They also report asto the efficiency of each employee. In addition, these timekeeperswho are located in the tool room occasionally distribute tools to themechanics, upon request.It is not part of their duties to determinethe amount of pay due to employees.Timekeepers are paid a salary,and earn approximately the same amount as mechanics.Under, thecircumstances here presented, we are of the opinion, and find,, thattimekeepers should be included in the appropriate unit."6.WatchmenThe Company employs five watchmen, whose principal duties areto guard the Company's property and customers' automobiles. -Thosestationed at the exits and entrances are responsible for seeing thatIto cars go out of the plant without the necessary pass.The primaryfunction of watchmen appears to be that of plant protection.Weshall exclude them from the appropriate unit"We find that all new- and used-car salesmen of Chrysler Detroitand Chrysler Corporation who work at Chrysler Detroit, excludingthe general sales manager and the assistant sales manager, constitutea unit appropriate for the purposes of collective bargaining.We alsofind that all the production and maintenance employees of ChryslerDetroit and Chrysler Corporation who work at Chrysler Detroit, in-cluding parts solicitors, service salesmen, clerical employees, telephoneswitchboard operators, pay-roll clerks, car-sales and inventory-controlclerks, and timekeepers, but excluding supervisory employees, pro-13Matter of Chrysler Corporation (Marysville plant), supra1+ SeeMutter of The Texas Company, Port Arthur Refine yandOilWorA ersInternationalUnion,Local No. 23,affiliated with the C 10, 37 N.L R. B. 932 CHRYSLER DETROIT COMPANY323fessional employees,new- and used-car salesmen,the paymaster, thebudget analyst,employees in the wholesale department,private secre-taries to executives and department heads, billing clerks, and watch-men, constitute a unit appropriate for the purposes of collective bar-gaining.We find that the said units will insure to employees ofChrysler Detroit and Chrysler Corporation the full benefit to theirright of self-organization and to collective bargaining and otherwisewill effectuate the policies of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the questionwhichhas arisen concerning the represen-tation of employees of Chrysler Detroit and Chrysler Corporation canbest be resolved by, and we shall accordingly direct,-two separateelections by secret ballot.Those eligible to vote in the elections shall be the employees in theappropriate units who were employed during the pay-roll period im-mediately preceding the date of our Direction of Elections,subjectto the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Chrysler Detroit Company, Detroit, Michi-gan, and Chrysler Corporation, Detroit, Michigan, within the mean-ing of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All new- and used-car salesmen employed by Chrysler Detroit,Company, Detroit, Michigan, ands Chrysler Corporation, Detroit,Michigan, who.work at Chrysler Detroit, excluding the general salesmanager and the assistant sales manager,constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.3.All production and maintenance employees of Chrysler DetroitCompany, Detroit, Michigan, and Chrysler C'orporation,, Detroit,Michigan, who work at Chrysler Detroit, including parts solicitors,service salesmen, clerical employees,telephone switchboard operators,pay-roll clerks, car-sales and inventory-control clerks, and time-keepers,but excluding supervisory employees,professional employees,new- and used-car salesmen,the paymaster,the budgetanalyst, em-ployees in the wholesale department, private secretaries of executivesand department heads, billing clerks, and watchmen,constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Chrysler Detroit Company, Detroit, Michigan, and ChryslerCorporation, Detroit,Michigan, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region (Detroit, Michigan),acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 9, of said Rules and Regulations,among the employees of Chrysler Detroit Company and ChryslerCorporation, who work at Chrysler Detroit, who fall within thegroups indicated below and who were employed during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who' did not work during such pay-roll' periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-"in- those employees who have- since quit or been discharged forcause :(a)All new- and used-car salesmen, excluding the general salesmanager and the assistant sales manager, to determine whether or notthey desire to be represented for the purposes of collective bargainingby Local 732, International Union, United Automobile Aircraft, andAgricultural ImplementWorkers of America, affil,iated with theCongress of Industrial Organizations;(b)All production and maintenance employees, including partssolicitors, service salesmen, clerical employees, telephone switchboardoperators, pay-roll clerks, car-sales and inventory-control clerks, andtimekeepers, but excluding supervisory employees, professional em-ployees, new- and used-car salesmen, the paymaster, the budget analyst,employees in the wholesale department, private secretaries to execu-t.ives and department heads, billing clerks, and watchmen, to determinewhether or not they desire to be represented for the purposes of col-lective bargaining by Local 212, International Union, United Auto-mobile, Aircraft, and Agricultural Implement Workers of America,affiliated with the Congress of Industrial Organizations.